DETAILED ACTION
1.	The amendment filed on 3/5/21 has been entered.

Claims 1, 3-5, 7, 8, 11, 12, 14-16, 19 and 20 have been amended.

Claim 6 has been cancelled.

Claims 1-5, 7-20 and newly added claims 21-22 are pending.


Allowable Subject Matter
2.    Claims 1-5 and 7-22 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: None of the cited art discloses an OLED device comprising a first insulating film having a first hole; at least one bump disposed within the first hole and being spaced apart from the first insulating film, wherein the first insulating film and the bump include the same inorganic film material as required in claim 1. Furthermore, none of the cited art discloses an OLED device comprising a first insulating film having a first hole; at least one island shaped bump disposed within the first hole, wherein the first insulating film and the bump include the same inorganic film material as required in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/AHMED N SEFER/Primary Examiner, Art Unit 2893